DISMISS and VACATE; and Opinion Filed October 17, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00651-CV

               HI SOON & YOUNG SHIN PARK, Appellant
                                V.
  WELLS FARGO BANK, AS TRUSTEE OF THE ABFC 2004-OPT2 TRUST, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-02647

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                      Opinion Per Curiam
       The Court has before it the parties’ October 10, 2013 joint motion to vacate trial

judgment and dismiss appellants’ causes of action with prejudice and appellee’s causes of action

without prejudice. We GRANT the motion, VACATE the judgment of the trial court without

regard to the merits, and DISMISS appellant’s causes of action with prejudice and appellee’s

causes of action without prejudice. See TEX. R. APP. P. 42.1(a).

                                                                   PER CURIAM



130651F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

HI SOON & YOUNG SHIN PARK,                           On Appeal from the 162nd Judicial District
Appellants                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-12-02647.
No. 05-13-00651-CV         V.                        Opinion delivered Per Curiam. Justices
                                                     O'Neill, Lang-Miers and Evans sitting for
WELLS FARGO BANK, AS TRUSTEE OF                      the Court.
THE ABFC 2004-OPT2 TRUST, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
VACATED without regard to the merits. Appellants’ causes of action are DISMISSED with
prejudice, and appellee’s causes of action are DISMISSED without prejudice to the refiling of
the same.
       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 17th day of October, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –2–